United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        November 13, 2006
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 05-30810



JOHN WELLS,

                            Plaintiff - Appellant,

versus



JAMES R. LAMZ; TOM W. THORNHILL; COMMITTEE TO ELECT JIM LAMZ;
THORNHILL LAW FIRM, LLC; CHARLES C. FOTI, JR., ATTORNEY GENERAL
OF THE STATE OF LOUISIANA,

                            Defendants - Appellees.




                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:05-CV-1500
                       --------------------

Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.